HiggiNS, J.
The defendant, by Assignment -of Error No. 1, presents the question -whether the .plaintiff’s evidence was sufficient to survive the motion to dismiss. The 'defendant -contends the evidence shows she w-ais observing the speed limit; that in .attempting to. pass the way was clear for her to do so; but in moving the vehicle back to her side of the road after passing, the Austin-Healy skidded -on the wet road surface; that the evidence is insufficient to permit an inference of driver negligence. She contends the skidding of the vehicle resulted from the con-*166diti-on- o-f tiie road and n-ot from -any fault o-n her p-art; ¡hence not enough to go to the jury. Fox v. Hollar, 257 N.C. 65, 125 S.E. 2d 334; Wise v. Lodge, 247 N.C. 250, 100 S.E. 2d 677; Clodfelter v. Wells, 212 N.C. 823, 195 S.E. 11.
The evidence disclosed the road was wet -and slippery. The vehicle skidded -and wrecked. Tire plaintiff was injured. In addition, the evidence .permits these inferences: The defendant had been drinking— beer !by her awn admission. In passing the vehicle in front, -and with knowledge o-f -the slippery condition of the road, nevertheless she drove near the -maximum lawful speed. She thought she saw -an approaching vehicle move -out of line, causing her to- cut more quickly and at -a sharper angle -to- her right. On the wet road surface -the vehicle skidded and wrecked, -causing the injury. Evidence is positive that no vehicle approached -out of line. The .acceleration of the vehicle awakened the -plaintiff who- was asleep 'beside the driver. Actually, therefore, more ¡appears than a skidding vehicle. The evidence was sufficient to -go to the jury that driver negligence was a proximate cause off tire accident :and injury.
The evidence in this -case falls in- the category considered in Durham v. Trucking Co., 247 N.C. 204, 100 S.E. 2d 348. “While the mere skidding of a motor vehicle does not imply negligence (Mitchell v. Melts, 220 N.C. 793, 18 S.E. 2d 406) nevertheless, skidding may be caused or accompanied by negligence on which liability may be predicated. Accordingly, skidding may -form the basis of a -recovery where it results from some fault o-f the operator -amounting to negligence on his part.” (-citing many cases).
Defendant’s Assignment of Error No. 1 is not sustained.
We have examined the -other assignments relating to- the admissibility of evidence and to the judge’s ¡charge. The -case ¡appears to- have been tried in accord- -with .the authoritative ¡eases decided by this Court. The -other assignments likewise -are not sustained by the record.
No error.